Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties herein:
IT IS HEREBY STIPULATED AND AGREED between the parties hereto, subject to the approval of the Court, as follows:
1. That the merchandise described on the invoices covered by the above entitled appeals for reappraisement was appraised on the basis of the American selling price as defined in Section 402(g) of the Tariff Act of 1930, and is the
*584same in all material respects as the merchandise 'the subject of Bluefries New York Inc. v. United States, C.D. 1909, in which this Court held the appraisement to be void since classification was under the provisions of paragraph 75 of the Act.
2. On or about the date of exportation of the merchandise here involved, such or similar merchandise was freely offered for sale for home consumption in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, at a price of Dutch florins 10.15 per U.S. gallon, net, packed.
3. On or about the said date of exportation, the export value or that value as defined in Section 402(d) of the Tariff Act of 1930 was no higher.
4. The record in the cited case may be incorporated in the record herein, and the above-entitled appeals may be submitted on this stipulation, the same being limited to the merchandise and issues described hereinabove and abandoned in all other respects.
On the agreed facts, I find and hold foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the merchandise here involved and that such value is Dutch florins 10.15 per United States gallon, net, packed, in each case.
As to all other merchandise, the appeals are dismissed.
Judgment will issue accordingly.